                                                                              Forensic Science Laboratory - Atlanta
                                                            BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES


                                                                                       Atlanta, GA 30345
                                                                                         404 315-4600
          U.S. Department of Justice

           Laboratory Report                                           ASCLD/LAB-/ntern_~tiona/Testing Accreditation
                                                                                  Cert1f1cate ALl-216-T

                                                            Date of Report:     August 10, 2018
Special Agent Chris Nicolussi
                                                             Lab Number:        18A0116 (1,2,3)
Bureau of Alcohol, Tobacco, Firearms and Explosives
400 North Tampa Street                                          Reference:      767045180069
Suite 2100
Tampa, FL 33602                                             Type ofExam:        Explosives



The Submission 1 evidence described below was received on April 13, 2018, via FedEx# 4204 4687
9034.

The Submission 2 evidence described below was received on May 17, 2018, via FedEx # 7722 5017
4183.

The Submission 3 evidence described below was received on June 7, 2018, via FedEx# 7724 1187
2280.

EXHIBITS

Submission 1:

25.   Unknown sample from Exhibit 24                           43.   Unknown sample from Exhibit 42
27.   Unknown sample from Exhibit 26                           45.   Unknown sample from Exhibit 44
29.   Unknown sample from Exhibit 28                           47.   Unknown sample from Exhibit 46
31.   Unknown sample from Exhibit 30                           49.   Unknown sample from Exhibit 48
33.   Unknown sample from Exhibit 32                           51.   Unknown sample from Exhibit 50
35.   Unknown sample from Exhibit 34                           53.   Unknown sample from Exhibit 52
37.   Unknown sample from Exhibit 36                           55.   Unknown sample from Exhibit 54
39.   Unknown sample from Exhibit 38                           57.   Unknown sample from Exhibit 56
41.   Unknown sample from Exhibit 40

Submission 2:

59.   PVC debris                                               75. Pipe end cap debris
61.   Marble and plastic debris                                76. Clear tube with black writing
62.   PVC debris                                               77. Pipe fragment
63.   Drinking straw debris

Submission 3:

38. PVC debris



                                              Page 1 of 4                              FOR OFFICIAL USE ONLY
                                                                                                                      DISC-00338
                                            18AO 116( 1,2.3)
EXAMINATION/ANALYSIS AND INTERPRETATION OF RESULTS

The following test methods were used in reaching the conclusions reported below: visual and
microscopical examination, Ignition Susceptibility, X-ray Diffraction, Scanning Electron
Microscopy/Energy Dispersive Spectroscopy, Fourier Transform Infrared Spectroscopy, Ion
Chromatography (with conductivity detector)/Mass Spectrometry and Gas Chromatography/Mass
Spectrometry.

Submission 1:

Exhibit 25 contained powdered charcoal.

Exhibit 27 contained finely powdered aluminum.

Exhibit 29 contained a nitrate explosive mixture comprised of prilled ammonium nitrate and aluminum.

Exhibit 31 contained a nitrate explosive mixture comprised of prilled ammonium nitrate and aluminum.

Exhibit 33 contained powdered sulfur.

Exhibit 35 contained powdered iron oxide.

Exhibit 37 contained potassium nitrate.

Exhibit 39 contained a nitrate explosive mixture comprised of prilled ammonium nitrate and aluminum.

Exhibit 41 contained potassium nitrate.

Exhibit 43 contained an aluminum silicate based clay.

Exhibit 45 contained an approximate 1 1/4 inch long and 1/s inch diameter, functional, green pyrotechnic
fuse.

Exhibit 47 contained a match. Per SA Nicolussi's request, no chemical analysis was completed.

Exhibit 49 contained a nitrate explosive mixture comprised of potassium nitrate and sugar.

Exhibit 51 contained a nitrate explosive mixture comprised of potassium nitrate and sugar.

Exhibit 53 contained a nitrate explosive mixture comprised of prilled ammonium nitrate, potassium
nitrate, sulfur and charcoal.

Exhibit 55 contained a nitrate explosive mixture comprised of potassium nitrate, sulfur and charcoal.

Exhibit 57 contained potassium nitrate.




                                            Page 2 of 4                     FOR OFFICIAL USE ONLY
                                                                                               DISC-00339
                                             18A0116(1,2,3)



Submission 2:

Exhibit 59 contained fragments from a 1 1h inch nominal diameter PVC (polyvinyl chloride) pipe and
two 1 'h inch nominal diameter Charlotte brand PVC end caps. Fragments from a 1 inch nominal
diameter PVC pipe as well as fragments from other PVC pipes and end caps were found in the debris. A
blue PVC based adhesive with a purple color visually similar to a purple primer for PVC/CPVC
(chlorinated polyvinyl chloride) was on the outside of the fragments. Post combustion residues of a
nitrate explosive mixture were identified on the items.

Exhibit 61 contained a clear and yellow marble and a hard plastic fragment. Post combustion residues of
a nitrate explosive mixture were identified on the items.

Exhibit 62 contained fragments from a 3/4 inch nominal diameter schedule 40 PVC end cap. The end cap
fragment had a partial hole with an ethylene/vinyl acetate based adhesive (e.g. hot melt glue) adhering to
it. The exhibit also contained fragments from a 1 'h inch nominal diameter PVC end cap and pipe, a 1
inch nominal diameter end cap, a 1 inch nominal diameter PVC threaded end cap, a 3/4 inch nominal
diameter PVC SDR (standard dimension ratio) pipe and fragments from other PVC pipes and end caps.
An ethylene/vinyl acetate based adhesive was secured to another fragment. A blue PVC based adhesive
with a purple color visually similar to a purple primer for PVC/CPVC was on the outside of some of the
fragments. Residues from a nitrate and a chlorate/perchlorate explosive mixture were identified on the
items.

Exhibit 63 contained a fragment from a polypropylene based drinking straw filled with an ethylene/vinyl
acetate based adhesive. Potassium nitrate was identified on the item.

Exhibit 75 contained a 1 inch nominal diameter schedule 40 Charlotte brand PVC end cap. Fragments
from a 1 inch nominal diameter PVC pipe were secured to the end cap by blue PVC based adhesive with
a purple color visually similar to a purple primer for PVC/CPVC. The end cap was filled with an
ethylene/vinyl acetate based adhesive and aluminum foil. Residues of a nitrate explosive mixture were
identified on the items.

Exhibit 76 contained a fragment from a 3 milliliter plastic syringe with an ethylene/vinyl acetate based
adhesive secured to one side. Residues of chloride, nitrate, sulfate and thiosulfate were identified on the
syringe. While these materials can result from the combustion of a nitrate explosive mix, they can also
be found naturally in the environment (such as soil).

Exhibit 77 contained a fragment from a 3/4 inch nominal diameter PVC pipe. A blue PVC based adhesive
with a purple color visually similar to a purple primer for PVC/CPVC was on the outside of the pipe
fragment. Residue from a nitrate explosive mixture comprised of potassium nitrate and sulfur was
identified on the fragment.




                                             Page 3 of 4                      FOR OFFICIAL USE ONLY
                                                                                                 DISC-00340
. . ..

                                                      18A0116(1.2.3)
         Submission 3:

         Exhibit 38 contained fragments from a 1 'h inch nominal diameter Charlotte PVC brand pipe, measuring
         approximately 5 3/4 inches long, with two 1 1h inch nominal diameter schedule 40, Charlotte brand PVC
         end caps attached. The end caps were secured to the pipe ends with a blue PVC based adhesive. A
         purple color material visually similar to a purple primer for PVC/CPVC was on the pipe and end caps.
         One end cap had an approximate 1/4 inch diameter hole through the face plate, with an ethylene/vinyl
         acetate based adhesive adhering to it. An approximate 3/4 inch wide and 3 'h inch long piece of black
         electrical tape covered the hole.

         The other end cap in Exhibit 38 had an approximate 1/s inch diameter hole in the center. Two wires
         protruded from the hole and were secured by an ethylene/vinyl acetate bas~d adhesive. One wire was
         size 27 American Wire Gauge (AWG), multi-strand copper clad aluminum, with a discolored white
         insulation. The other wire was size 28 AWG, multi-strand aluminum, with a red insulation. The wires
         were connected to each other by the insulation (visually similar to a duplex speaker wire) and their total
         length was approximately 5 'h inches. Inside the end cap each wires had a piece of single strand
         nickel/chromium size 31 AWG wire twisted to the end. These ends were secured together in a piece of
         approximate 3/4 inch wide black electrical tape.

         Two other sections of approximate 3/4 inch wide black electrical tape were present in the pipe. They
         overlapped each other as if they were originally wrapped around something. Fragments from a
         polypropylene based drinking straw filled with an ethylene/vinyl acetate based adhesive were present
         inside the pipe.

         Exhibit 38 also contained a nitrate explosive mixture comprised of prilled ammonium nitrate and
         aluminum. Residues from a nitrate and a chlorate/perchlorate explosive mixture were identified on the
         straw and tape.



         DISPOSITION OF EVIDENCE

         The excess explosive samples in Exhibits 29, 31, 38, 39, 49, 51, 53 and 55 will be retained in the
         laboratory pending destruction by the Explosives Enforcement Branch (EEB). The remainder of the
           ackaging and exhibits will be forwarded to EEB.




         Cynt ·a D. Carter
         Forensic Chemist
                                               Reviewed by:
                                                                j!,v   Robert D. Reed
                                                                       Chief, Arson and Explosives Section




                                                      Page 4 of 4                     FOR OFFICIAL USE ONLY
                                                                                                         DISC-00341
